Citation Nr: 1728541	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  11-21 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Milwaukee Pension Center


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel



INTRODUCTION

The Veteran had active duty service from February 1966 to October 1968 and from December 1990 to May 1991.  The Veteran died in April 2009 and the appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  This matter was previously remanded by the Board in August 2013, October 2014, and April 2015.
 
The appellant request a RO hearing in July 2010 and a Board hearing in July 2011, but in an October 2012 statement indicated that she did not want a hearing.   

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2015, the appellant's claim was remanded to provide VA examination opinions.  Among the questions, the VA examiner was asked to address were the following: whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's cardiomegaly was (1) caused or (2) aggravated by the Veteran's atherosclerotic cardiovascular disease; and whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's cardiomegaly was (1) caused or (2) aggravated by the Veteran's hypertension.  A VA examiner provided an opinion in September 2016 noting that the Veteran's cardiomegaly was caused by his pulmonary hypertension and noted that "medical literature shows that that atherosclerotic cardiovascular disease in general does not cause cardiomegaly on it's own" and also noted that the Veteran's essential hypertension was "mild in severity and cannot account for the severe cardiomegaly."  These responses while addressing causation, do not address whether the Veteran's cardiomegaly was aggravated by these disorders.  Therefore, upon remand, the September 2016 examiner should provide an addendum opinion. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a VA medical opinion from the VA medical professional (or suitable substitute) who provided the September 2016 VA opinion.  The claims file, to include a copy of this remand, must be made available to the medical professional for review, and the opinion must reflect that such a review was accomplished.

The medical professional must provide an opinion addressing the following:

(a) whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's cardiomegaly was aggravated by the Veteran's atherosclerotic cardiovascular disease; and 

(b) whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's cardiomegaly was aggravated by the Veteran's essential hypertension. 

The medical professional must provide a thorough rationale for his or her conclusion.  The medical professional is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the medical professional's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  After completing the requested action, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the appellant a supplemental statement of the case (SSOC) and afford her the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




